 Case 1:17-cv-01136-PLM-PJG ECF No. 61 filed 01/07/19 PageID.325 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN


VERNON OARD,

                   Plaintiff,
                                                    Case No. 1:17-CV-1136
                                                    Hon. PAUL L. MALONEY

COUNTY OF MUSKEGON, and
14TH JUDICIAL CIRCUIT COURT,

                   Defendants.


Sarah Riley Howard                                 Laura S. Amtsbuechler
Erin L. Dornbos                                    Laura Bailey Brown
Attorneys for Plaintiff                            Attorneys for Defendants
PINSKY, SMITH, FAYETTE & KENNEDY, LLP              ROSATI, SCHULTZ, JOPPICH &
146 Monroe Center St., NW – Suite 805              AMTSBUECHLER, PC
Grand Rapids, MI 49503-2818                        27555 Executive Dr., Suite 250
616) 451-8496                                      Farmington Hills, MI 48331
                                                   (248) 489-4100



                                PROOF OF SERVICE


      Sarah R. Howard, Partner at Pinsky, Smith, Fayette & Kennedy LLP, states
that on January 7, 2019, she served RE-NOTICE OF TAKING DEPOSITIONS OF
HON. WILLIAM C. MARIETTI, HON. GREGORY PITTMAN, ERIC STEVENS,
AND LINDSAY NELSON upon Laura S. Amtsbuechler and Laura Bailey Brown,
ROSATI, SCHULTZ, JOPPICH & AMTSBUECHLER, PC, 27555 Executive Drive,
Suite 250, Farmington Hills, MI 48331 via email.
       I declare that this Proof of Service has been examined by me and that the
contents thereof are true to the best of my information, knowledge, and belief.


                                                    /s/ Sarah Howard
                                                           Sarah Howard
